Citation Nr: 1819234	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to trichloroethylene (TCE).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This claim was remanded by the Board in June 2017 for additional evidentiary development.  The procedural history as to the claim was reported in detail at that time and will not be repeated here.  The claim has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDING OF FACT

Diabetes mellitus, type II, did not have its clinical onset in service, was not exhibited within the first post service year; and is not otherwise related to active duty, to include any inservice exposure to TCE.  


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by active military service and may not be presumed to have been.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F3d. 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

Service Connection - In General

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  
38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred or aggravated during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 
38 C.F.R. § 3.303(b) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) (2017) only applies to the listed chronic disabilities in 
38 C.F.R. § 3.309(a) (2017)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 
38 C.F.R. § 3.310 (2017).  

Background and Analysis

The Veteran contends his diabetes mellitus is related to his military service.  His service treatment records (STRs) are negative for complaints, findings, or diagnosis of type II diabetes mellitus.  

Of record are VA treatment records through 2018, which date back to the late 1990s.  They do not contain evidence of a diagnosis of type II diabetes mellitus until many years after service.  Specifically, the results of laboratory tests in November 2002 show the Veteran's glucose levels were not elevated.  See page 8 of Medical Treatment Record - Government Facility (MTR - GT) received February 4, 2008.  Subsequent to this, the results of laboratory tests in September 2005 and September 2009 show he had elevated glucose levels, but these are not shown to be accompanied by a diagnosis of type II diabetes mellitus.  See page 12 of MTR - GT received February 4, 2008 and page 54 of MTR - GT received July 30, 2010.  However, a September 2010 treatment record indicates the Veteran had a diagnosis of diabetes mellitus in 2009, although the exact date was unknown, and notes it was treated with diet and exercise.  See page 4 of MTR - GT received October 8, 2010.  A September 2010 record contains an assessment of diabetes mellitus.  See page 46 of MTR - GT received June 23, 2011.  

Of record since 2012 is an article obtained from the internet regarding TCE exposure.  (The VA examiner's December 2017 report includes detailed discussion of this information.  See below.)  

The procedural history as to this claim reflects that the United States Court of Appeal for Veterans Claims determined in an October 2016 Memorandum Decision that the Board's October 2015 denial of service connection for diabetes mellitus should be set aside.  The claim was remanded back to the Board for additional development and readjudication.  Subsequently, the Board remanded the claim in June 2017 for additional development (review of the evidence with opinion regarding the etiology of the Veteran's diabetes).  

The requested VA examination of the record was conducted in December 2017.  It was the examiner's opinion that based on the medical and scientific evidence, as well as additional peer reviewed scientific literature, it was less likely than not that the Veteran's diabetes mellitus, type II, was incurred in service or caused by any inservice exposure to TCE.  In making this determination, the examiner noted that the Veteran was competent to report injuries, events, or symptoms, and that such was considered in the formulation of his medical opinion.  

In further detail, the examiner noted that the Veteran served in the Air Force and that it was alleged that he was exposed to TCE in his duties as a missile master as this agent was used to clean missiles.  The TCE chemical was in tubs in which the Veteran put his rag with his bare hands.  He ultimately also developed a dry skin condition.  

The VA examiner reviewed the internet article of record regarding TCE exposure.  He noted that highlighted sections included "Effects of the liver, kidneys, and immune and endocrine systems have also been seen in humans exposed to trichloroethylene occupationally or from contaminated drinking water."  Further, the VA doctor summarized that the abstract of the article indicated that most of the TCE used in the United States is released into the atmosphere from industrial degreasing operations.  Acute (short term) and chronic (long term) inhalation exposure to TCE could affect the human central nervous system with symptoms such as dizziness, headaches, confusion, euphoria, facial numbness, and weakness.  Liver, kidney, immunological, endocrine, and developmental effects had also been reported in humans, and a recent analysis of available epidemiological studies reported that TCE exposure was associated with several types of cancers in humans.  

After reviewing the article, the VA examiner concluded that the study assessment had "several limitations."  The results were restricted to the year 1999 and used emissions from 1999.  The results did not reflect exposures and risk from all compounds.  The results also did not reflect all pathways of exposure.  The assessment used "default or simplifying assumptions" where dates were missing or of poor quality.  For example, the estimates of risk were uncertain and major sources of uncertainty in the non-cancer risk estimates were described in the article, so the examiner concluded that it is less likely as not that the information was valid for the Veteran's period of service.  Moreover, his review of major peer reviewed scientific literature regarding TCE exposure and hydrocarbons provided no evidence of causation of diabetes mellitus, type II, due to TCE.  

The VA examiner also noted that he reviewed the Veteran's personnel file, noting that it was unconfirmed whether actual exposure was TCE indicated.  Review of the VA treatment records revealed that the Veteran's highest A1C had been 5.5, he was on no medication for diabetes, and his highest blood sugar reading was 142.  Moreover, VA records did not list diabetes mellitus as on his problem list.  

Based on the evidence of record, it is the Board's conclusion that service connection is not warranted for diabetes in that the condition was not incurred during service or until many years thereafter.  Moreover, it is not shown to result from any alleged inservice exposure to TCE.  In making this determination, the Board finds that the December 2017 report, with the opinion as summarized above, is the evidence most probative to the etiology of the Veteran's type II diabetes.  The opinion is based on a review of the STRs, post service medical records, a medical treatise regarding TCE exposure, and additional scientific literature.  As a result, it takes into account the medical evidence in favor of and against the claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  

Service connection for diabetes mellitus, type II, is denied.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to TCE, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


